Case 1:19-cv-02381-LTB-MEH Document 89-20 Filed 04/20/20 USDC Colorado Page 1 of 2



                                Transfer of Equrty Interest Agreement


   This agreement is entered into by and between Nancy Elizabeth Loving and William David
   Hinkelman. The term of this Agreement shall begin on August 2; 2018 and executed in the state
   of New York. 80th parties hereby agree as follows.


   At present, ArtPort UC, a New York limited liability company ("AttPort"}, 466 Piermont Avenue,
   Piermont, NY 10968 is owned 82.S% by both of Naney Loving and David Hinkel man jointly and
   17% by an investor. David Hinkelman, agrees to transfer all his interests ( 41.25%) to Nancy
   Loving. All interests therein will be transferred to Nancy Loving. Nancy will then eJ<ecvte a side
   letter stating that she has granted 20% of the her ownership interest in ArtPort; (i.e., no voting
   interest) to Wil liam David Hinkclm�n. To cl�rify. wh;:it is beine transferred by the side letter is
   20% of Nancy loving's interest in Artport which is now 82.5% and at time of transfer it maybe
   different; and the 20% will be granted based on her total equity in the company; not 20% of all
   the equity in Art.Port. By doing so; David Hinkelman will not and do not become a third party
   beneficiary of the ArtPort operating agreement in any way, nor will I have any dire-ct claim
   against Artport.

            At present, William David Hinkelman owns 50% of lift Strategic Partners LLC, having
   offices at 991 Post Road East, Ste. 102 Westport, CT 06880, ("Lift Strategic Partners). David
   Hinkelman hereby, on August l, 2018, g,ants Nancy Loving 20% of his 50% interests in lift
   Stratc-gic Partners, (i.e., no voting interest). David will execute a side letter stating that he has
   granted 20% of the his full economic interest (i.e., no voting interest) in his: ownership interest
   to Nancy Loving.William David Hinkelman will execute a side letter to his operating agreement
   stating that Nancy Lovin& has been granted 20% of the his full economic interest (i.e., no voting
   interest) in his ownership interest of Lift Strategic Partners. Sy doing so, Nancy will not and do
   not become a third party beneficiary of the Operating Agreement in any way, nor will she have
   any direct claim against lift Strategic Partners. To clarify, what is being transferred by the side
   letter is 20% of David Hinkelman's interest in lift Strategic Partners which is now 50% and at
   time of tr�nsfer it maybe different, and the 20% will be granted based on his total equity in the
   company, not 20% of all the equity in lift Strategic Partners.
                           i
           At present, Dav d Hinkelman owns equity positions in each of Rockin & Roastin Coffe�
   Inc. ("R&R'} and Tolemi (formerly Opportunity Spac,, Inc.) in an IRA. They are owned in an
   individual retirement account (the "IRA") in the name of {William David Hinkelman). I agree to
   give 50% of both Rocl<in and Roastin Coffee Inc. ("R&R") and Opportunity Space Inc. ("OS")
   interest of my equity stock (100%) to Nancy Loving. I agree that SO% of the value of the R&R
   and Tolemi (formerly Opportunity Space Inc.) equity, either by QDRO, if permitted; or by
   outright transfer of such equity (or the proceeds thereof) on a taxab le basis to me, and, in any
   event, as determined by me in my sole discretion. I also have agreed to pay certain funds ( the
   obligation) to an IAA for the benefit of my estranged wife, Kathie Hinkelman. I may have to
   fund the IRA in either cash or of with a transfer with some or all of the R&R or OS equity. Until
   the stipulations are removed from my divorce, Nancy Loving does not, however, have the right
   to cause me in any way to liquidate such positions. If the foregoing: accurately sets forth the
   agreement we have reached, please countersign below where indicated.




                                                                                              LOVING 0549
Case 1:19-cv-02381-LTB-MEH Document 89-20 Filed 04/20/20 USDC Colorado Page 2 of 2




                                                                      LOVING 0550
